DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 1, 9, and 17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 17, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
Claims 1 and 9:
“capture images of an occupant of a driver's seat of the vehicle for driver monitoring purposes while the system is operating in a first mode; and
capture images from within a passenger compartment of the vehicle for selective transmission to other users external to the vehicle while the system is operating in a second mode;
a first filter configured to selectively block light in the visible portion of the spectrum when the system is operating in the first mode; 
a second filter configured to selectively block light in the infrared portion of the spectrum when the system is operating in the second mode;”
Claim 17:
at least one IR emitter configured to selectively direct one of IR and NIR illumination in the direction of the field of view of the lens when the dual-purpose imaging system is operating in the first mode; and
a visible light source configured to selectively emit visible light in the direction of the field of view of the lens when the dual-purpose imaging system is operating in the second mode;
wherein the first filter is configured to selectively reduce light having wavelengths within a first range of wavelengths from reaching the image sensor; and
wherein the second filter is configured to selectively reduce the amount of light having wavelengths within a second range of wavelengths from reaching the image sensor; 
wherein at least one of the first and second filters is a dynamic filter configured to block IR light when the dual-purpose imaging system is operating in the second mode.”
Claims 2 to 8 depend on claim 1, claims 10, 12 to 16 depend on claim 9, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484